Case 1:19-mc-00145-TSC Document 242-2 Filed 09/11/20 Page 1 of 8




          Exhibit 2
       Case 1:19-mc-00145-TSC Document 242-2 Filed 09/11/20 Page 2 of 8


Administrative Remedy No. 987995-Al
Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal where you indicate you are appealing the Regional response
and are reiterating your previous allegations and relief sought.
Specifically, you contend the method by which the government intends
to execute prisoners violates the laws and Constitution of the Cnited
States.   You argue the current protocol calls for administrat~on
by inadequately trained and unqualified medical personnel, and is
likely to cause severe pain.    You further assert that you lack
knowledge of the personnel involved and the procedures related to
the protocol, and are unaware of the process for compounding the
lethal drug used.  Finally, you contend those selected and scheduled
for execution under the protocol are chosen in a secretive and
arbitrary fashion by the Attorney General, resulting in
discriminatory executions.   You request the current execution method
be modified to remedy the alleged illegalit~es as discussed in your
"Attachment A."

In accordance with Title 28, Code of Federal Regulations (C.F.R.),
Section 26.3, a sentence of death shall be executed by intravenous
injection of a lethal substance or substances in a quantity sufficient
to cause death.     The lethal injection procedures prescribed by the
Bureau of Prison's (BOP) Execution Protocol are administered in a
humane manner by appropriately trained and qualified personnel.
The method of execution currently used by the BOP is in accordance
with 28 C. F. R. §2 6. 3. In addition, the leU:,al injection procedures
prescribed by the Execution Protocol have been properly promulgated
in accordance with applicable laws and regulations.

The Attorney General does not select inmates that are sentenced to
death for execution.  Pursuant to 28 C.F.R. §26.3, a sentence of
death shall be executed on a date and at a time designated by the
Director of the BOP.  There is no credible evidence inmates a~e
selected for execution in a discriminatory manner.

I trust this has been response to your appeal.   However, if you are
seeking additional information/documentation not releasable at the
institution level, you may submit a request through a Freedom of
Information/Privacy Act (FOIA) request.   Such requests must be made
in writing and addressed to the following office with both the face
of the letter and envelope clearly marked, "Freedom of Information
Request.": Federal Bureau of Prisons Office of General Counsel, FOIA
Section, Room 936, 320 First Street, NW, Washington, DC 20534.

This response is provided for informational purposes.




Date                                      Ian Connors, Administrator
                                          National Inmate Appeals µvt{i,,
                           Case 1:19-mc-00145-TSC Document 242-2 Filed 09/11/20 Page 3 of 8
                                                           Central Offic(J\dministrative Remedy Appeal


                             pen. Jfattachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(13), including any attach-
      ments must          1tt~d1tviih this appeal.                   '        ·

      From:Lecr~illiam E. Jr.                                                    45795-019                         scu                     USP Terre Haute3
                        ~AST NAME, FIRST, MipDLE INlTIAL                                  REG. NO.                        UNIT                      INSTITUTION

                          1his is an appeal of the Regional Administrative Remedy Appeal
      Part A - REASON FOR APPEAL
No.987995-ll. I herby re-raise my allegations andrelief stated in teh Request.




          '10/29/19
                        DATE

       Part B - RESPONSE




                                                                                                                         RECEIVED
                                                                                                                             Novo 5 2019
                                                                                                                    Administrative
                                                                                                                       Federa/ Bu" Rernec/y Sect,·
                                                                                                                                  eauotp.         on
                                                                                                                                          risons




                        DATE                                                                                               GENERAL COUNSEL

       FIRST COPY: WASHINGTON FILE COPY                                                                              CASE NUMBER:           (-:?879cJ'5 °N
-~ ·- - - - - - · - - - - - -   : - - - - - - · - - - - - ---0:-·--·- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~ - - - - - - - -                          -
       Part C - RECEIPT
                                                                                                                     CASE NUMBER: _ _ _ _ _ _ _ _ __

       Return to: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                LAST NAME, FIRST, MIDDLE INITIAL                              REG.NO.                          UNIT                     INSTITUTION
       SUBJECT:---------------------------------------------


                        DATE                                                          SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL
                                                                                                                                                                  BP-231(13)
       I IPt--11\/t\l
                                                                                                                                                                  JUNE 2002
                Case 1:19-mc-00145-TSC Document 242-2 Filed 09/11/20 Page 4 of 8


f   U.S. Department of Justice
    Federal Bureau of Prisons                                  Regional Administrative Remedy Appeal
    North Central Regional Office                                                   Part B - Response


    Administrative Remedy Number: 987995-R 1



    This is in response to your Regional Administrative Remedy Appeal received in this office on
    September 5, 2019, in which you contend the method the federal government intends to execute
    prisoners violates the law and Constitution of the United States. For relief, you request the execution
    method be modified to remedy the alleged illegalities.

    The information presented in your Regional Administrative Remedy Appeal, Request for
    Administrative Remedy, and the Warden's response, dated Au{~ust 22, 2019, was reviewed. The
    Warden has accurately and adequately addressed the issues you raised. In accordance with
    Title 28, Code of Federal Regulations, Section 26.3(a)(4), a sentence of death in a federal case shall
    be implemented by intravenous injection of a lethal substance or substances in a quantity sufficient
    to cause death. The lethal injection procedures prescribed by the Bureau of Prisons Execution
    Protocol have been established in accordance with 28 C.F.R. § 26.3, and comply with all applicable
    laws and regulations.

    Based on the above information, this response to your Regional Administrative Remedy Appeal is for
    informational purposes only.

    If you are dissatisfied with this response, you may appeal to the! Office of General Counsel, Federal
    Bureau of Prisons, 320 First Street, NW, Washington, DC 20534. Your appeal must be received in
    the Office of General Counsel within 30 days from the date of this response.




    Date
                                        Case 1:19-mc-00145-TSC Document 242-2 Filed 09/11/20 Page 5 of 8
         .. J!,,c ,,;, :   '   ,. ' '
:,~~~'!ff .• b"~S-. Deparirilent:Ofj Ustice·                                  lJ
                                                                      ~egional Administrative lleip.edyA.ppeal
r,rrr~Ber4.jfau;~~i6f~rl:ons't'.               , ,.                ~-

li J~gr~~ii~~:~;J~::~                                              ~~o/C0~•4::·:i;:,~:rnMplc<id1/22:~zlodlog ,;,             :~: ~:~; ;i~~bm.                ,eo


ir•f'\                              -:~p:g;~a:i\. 9#'/:J\,.¢qt·:t::4}. :~,t~;\iti)iii~ R~'mf.~dy: Numbe:~~9$7:99-5 ... F:l: . ,I Her~hy ·Re-raise,
;,·                                 liitj::;:itrtj/¢~-~;-t\lf $>-t~i'ta~:fi1~~ ti}'e:}:~al:;jueat.· · · '         . · :· · ,




                                                      ,"'




                                                                                   . '               Y,   <8ASE-Nl:)MBEI~,?----.;.,...---,....,;..---,-.;._-


                                                                                         REGiNO:                                         INSTITUTION.·



                                                                                   SIGNATURE, RECIPIEl'ITPF l}EPIONAL APPEAL'
                                                                                                                                                  , BP·,23b(13)
                                                                                                                                                   ll 1"'-11:::: ?nfl'J
        Case 1:19-mc-00145-TSC Document 242-2 Filed 09/11/20 Page 6 of 8



. Remedy No.: 987995-F1                                       FCC Terre Haute, IN


                                 PART B - RESPONSE


This is in response to your Administrative Remedy receipteid August 19, 2019, in which
you allege the execution method violates the law and Constitution of the United States.
For relief, you request the execution method be modified to remove alleged illegalities.

A review of your request reveals 28 C.F.R. 26.3(a)(4) requires that a sentence of death
be implemented by "intravenous injection of a lethal substance or substances in a
quantity sufficient to cause death, such substance or substances to be determined by
the Director of the Federal Bureau of Prisons and to be administered by qualified
personnel selected by the Warden and acting at the direction of the Marshal." The
Bureau of Prisons execution protocol complies with this, and all applicable laws and
regulations.

Therefore, this response to your Request for Administrative Remedy is for informational
purposes only.

If you are dissatisfied with this response, you may appeal to the Regional Director, North
Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Suite 800,
Kansas City, Kansas 66101. Your appeal must be received within 20 calendar days of
the date of this response.




Date                                           ~~Complex Warden
                     Case 1:19-mc-00145-TSC Document 242-2 Filed 09/11/20 Page 7 of 8
    US.'°J:>EPARTMENT OF JUSTICE                   ;REQUEST FOR ADMINISTRATIVE REMEl.J1:
    /Federa1 i!ureau of Prisons
      ~~/:t~.:-,   -+~·         ~
                                                                                      .
                          \11



                                                                                                                                 ..
                                    Type or use ball-point pen. If attachn;ients are ,neided, submit four copies. Additional instructions on reverse.
                   ·. r-
    From:          Le l-roy l.J; 11 ion"'                     C,.,   Jr.
                                                                                              REG. NO.
                                                                                                                            sc.u                         c..i5P-   Tt-lA
                                LAST NAME, FIRST, MIDDLE INITIAL                                                                 UNIT                        INSTITUTION

      Part A- INMATE REQUEST

      The method by whic,.~ the federal government intends to execute prisoners violates the laws
      and Constitution of the United Sores for the reassons emE.erated in the atta1:!hed docu-oont.
      (see Atta~11ent A).

      I request that the execution method be modified to remedy the illegalities desc.dbed in
      in the attac...°11.e:i doc.t..ment, and that the federal govern11ent's method of execution be
      promulgated in accordance with the Administrat.tve Prw...adure Act.




                    8/15/19
                                DATE

      Part B- RESPONSE




                                                                                                                                 RECEIVED
                                                                                                                                      USP Terre Haute



                                                                                                                                       Administrative
                                                                                                                                       Remedy Clerk



                                DATE                                                                                    WARDEN OR REGIONAJL DIRECTOR
      If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 cale~,r dfJs.Pf e.dnte   ifflys;,.es   =1
      THIRD COPY: RETURN TO INMATE                                                                                         CASE NUMBER:            -'a   Q                              •
     --------------------------------------------------------------
                                                                                                                           CASE NUMBER: _ _ _ _ _ _ _ _ __
       Part C- RECEIPT
I    Return to:
                                       LAST NAME, FIRST, MIDDLE INITIAL                             REG. NO.                           UNIT                      INSTITUTION


j    SUBJECT:-------------------------------------------

                                DATE                                                              RECIPIENT'S SIGNATURE (STAFF MEMBER)
                                                                                                                                                                                BP-229(13)
                                                                                                                                                                                APRIL 1982
             Case 1:19-mc-00145-TSC Document 242-2 Filed 09/11/20 Page 8 of 8

-·
       The mc:J1ocl by which the federal go ,crnn1rnL inteneis   ,u execute pri::;oners violates the laws and Constih1Liun u.i.
       the United States for the reasons that follow:
       1. The document entitled "Addendum to BOP Execution Protocol" (hereafter referred to as "protocol"), as
       well as the preceding execution method, violate the Administrative Procedure Act ("APA") because they were
       issued without notice-and-comment rulemaking, and the protocol was therefore enacted "without observance
       of procedure required by law." 7 U.S.C. § 706(2)(D); 5 U.S.C. § 553.
       2. The protocol is "not in accordance with law," is "in excess of statutory jurisdiction, authority, or
       limitations," is "short of statutory right" and is "arbitrary, capricious, [ and] an abuse of discretion" under the
       APA in that (a)the protocol's use, dispensing, and administration of pentobarbital - including but not Emited
       to a compounded version of the drug -violates the Controlled Substances Act, 21 U.S.C. §§ 801, et seq. and
       its implementing regulations, as well as the Food Drug and Cosmetic Act, 21 U.S.C. §§ 301, et seq., and its
       implementing regulations; because (i) the protocol calls for the dispensing and administration of a Schedule II
       and III controlled substance without a valid prescription issued for a legitimate medical purpose in the usual
       course of a practitioner's medical practice and through a bona fide practitioner-patient relationship; and (ii) any
       compounded version ofpentobarbital would be "essentially a copy" ofan FDA-approved drug and thus an
       unapproved "new drug"; (b) the protocol violates Indiana law governing the dispensing ofpentobarbital and
       similar controlled substances and compounded drugs, including but not limited to Ind. Code §§ 3 5-48-2 .. 6( e),
      35-48-2-8(c), 35-48-3-9, 35-48-4-2; (c) the purportedly enabling regulations codified at 28 C.F.R. §§ 26.1-26.5
      lack statutory authority; (d) the protocol violates the FDPA's requirements that federal executions (i) take
      place within state facilities under 18 U.S.C. §§ 3596-3597, and (ii) use either the execution method emp:oyed
      by the state in which the sentence was imposed ( only a few of which states use pentobarbital), or that of
      another state chosen by the sentencing court situated within a state that lacks the death penalty (most of which
      use an execution method different from the protocol's); (e) the protocol may be carried out against mentally
      incompetent or intellectually disabled persons in violation of 18 U.S.C. § 3596(c); and (f) those who are
      selected and scheduled for execution under the protocol are chosen in a secretive and arbitrary fashion by the
      Attorney General, resulting in executions based on race, religion, geography, and other arbitrary factors.
     3. The protocol is likely to cause severe pain in violation of the Eighth Amendment, including with the
     protocol's use, dispensing, and adwinistration of compounded pentobarbital, as well as the likelihood of such
     use, dispensing, and administration by inadequately trained and unqualified medical personnel.
     , The ad~iristration of the protocol is vblafr.re ofmy rights under the FDPA c:.nd creates pot2::.1tial
     separation-of-powers and conflicts-of-laws issues.
     5. The protocol is deliberately indifferent to the prisoner's serious medical need to be free from pain anc
     suffering during the execution process, in violation of the Eighth Amendment as well as the prisoner's right to
     due process of law, for reasons including but not limited to ( a) The protocol does not accommodate my
     specific medical conditions; (b) the protocol does not provide adequate guidance for cancellation of the
     execution and life-saving measures should something go wrong in the execution; (c) the execution facility is
     physically inadequate; and (d) the protocol contains no provisions to safeguard against an execution of an
     incompetent person.
     6. The protocol, and the actions of those who developed it and plan to implement it, violate the due process
     rights of prisoners to notice and an opportunity to be heard, to equal protection of the law, and to be free cf
     cruel and unusual punishment, in that (a) the prisoners lack knowledge of (i) the procedures that will be used to
     carry out their executions, (ii) the persons or entities who will be involved in executions and the training and
     qualifications of such persons, (iii) the persons or entities who compound and/or manufacture the pentoba:-bital
     with which the prisoners will be executed, and (iv) the processes by which the lethal drug will be compounded

     secretive and arbitrary fa~hion by the A ttomey General, resulting in executions based on
     geography, and other arbitrary factors.
                                                                                                    racR~:cti:' E\VED
     or manufactured; and (b) those who are selected and scheduled for execution under the protocol are chosen in a

                                                                                                         C. V
 7. The protocol is without instruction to accommodate my religious/spiritual last rites and          myUSP Terre Haute
 religious/spiritual advisor in violation ofmy First Amendment rights.



                                                                                                              Administrative
                                                                                                              Remedy Cler\<
